No. 80-307
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                               1981


CATERPILLAR TRACTOR COMPANY,
Inc., a Corporation,
                             Petitioner and Respondent,


THE DEPARTMENT OF REVENUE OF THE
STATE OF MONTANA,
                             Respondent and Appellant.


Appeal from:      District Court of the First Judicial District,
                  In and for the County of Lewis and Clark.
                  Honorable Gordon Bennett, Judge presiding.
Counsel of Record:
         For Appellant:
              Terry B. Cosgrove, Special Assistant Attorney General,
               argued, Helena, Montana
         For Respondent:
              Hughes, Bennett, Kellner & Sullivan, Helena, Montana
              George T. Bennett argued,            , Montana


                             Submitted:   June 17, 1981
                               Decided : AUG   6 - 1981
Filed:   A U G 6 - 19m
Mr. Justice John Conway Harrison delivered the Opinion of
the Court.
       This is an appeal from a declaratory judgment of the
District Court of the First Judicial District, County of
Lewis and Clark, determining that the two-year statute of
limitations     in    section      27-2-211, MCA, applied           to the
assessment of corporate license tax for corporations which
failed to file a return.
       Caterpillar Tractor Co., Inc., respondent, appealed
to the State Tax Appeal Board (STAB) from a determination
made by the Montana Department of Revenue, appellant, in
December 1978, that respondent had been doing business in
Montana for tax purposes for the years 1959 through 1971.
Respondent alleged that appellant did not have statutory
authority to assess any delinquent tax for a portion of the
years under audit because such action would be barred by the
applicable statute of limitations.
       While the matter was pending before STAB, the parties
jointly petitioned the District Court for an interlocutory
adjudication of the applicable statute of limitations.                 The
District Court accepted            jurisdiction   for    the purpose    of
determining   that single legal          issue.     The court, in an
original memorandum         and    supplemental   memorandum    amending
opinion,   held      that    the   two-year   statute    of   limitations
contained in section 27-2-211, MCA, applies and controls the
assessment of any corporation license tax.                The result of
that finding prohibits the assessment of any additional tax
by appellant.     From this judgment the Department of Revenue
appeals.
       Respondent,      an    Illinois    corporation, had      business
activities    in Montana       for    the years   1959    through    1971.
Appellant          alleges the business a c t i v i t i e s consisted                              of

s e l l i n g equipment through              independent d e a l e r s o p e r a t i n g i n
Montana.         R e s p o n d e n t c o n t e n d s i t was n o t engaged i n b u s i n e s s
f o r t h e y e a r s i n q u e s t i o n w i t h i n t h e meaning o f t h e Montana
C o r p o r a t i o n L i c e n s e Tax A c t a n d , t h e r e f o r e , was n o t s u b j e c t
t o the tax.          I n December 1 9 7 8 , a p p e l l a n t n o t i f i e d r e s p o n d e n t

t h a t it had d e t e r m i n e d t h a t i t was d o i n g b u s i n e s s f o r t a x
p u r p o s e s i n Montana f o r t h e y e a r s i n q u e s t i o n and demanded

that      respondent            file     corporation               license       tax      returns
together       with       tax    and     i n t e r e s t due       for    the    corporation's
c a l e n d a r y e a r s December 3 1 , 1 9 5 9 , t h r o u g h December 3 1 , 1 9 7 1 .

           Respondent           appealed        t h a t d e t e r m i n a t i o n t o STAB and
later       to      the       District          Court         by     the        interlocutory
adjudication.             The D i s t r i c t     Court held             that    appellant         is

l i m i t e d t o a p e r i o d of       two y e a r s t o a s s e s s o r c o l l e c t a n y
t a x a g a i n s t a t a x p a y e r who h a s f a i l e d t o f i l e a r e t u r n and
is   limited        to    a     period     of     five    years          to     collect      a    tax

d e f i c i e n c y a s s e s s m e n t f r o m a n y c o r p o r a t i o n which h a s f i l e d a
return.
           The     following           chronology        of        statutory          enactments,
amendments,            repeals         and      revivals,            and       Supreme       Court
d e c i s i o n s is necessary t o determine t h i s case.                            Not a l l o f
t h e s e s t a t u t e s a r e c o d i f i e d i n t h e Montana Code A n n o t a t e d ;

therefore,         use     of    Revised        Codes    of        Montana       citations         is
necessary.
           T h e Montana C o r p o r a t i o n L i c e n s e Tax A c t ( t h e A c t ) w a s

adopted       in      1917.       Section        5,   Chapter            79,    Laws    of   1917,
codified         as      section       2300,       R.C.M.          1921,        was    the       sole
p r o v i s i o n which a l l o w e d t h e s t a t e t o a s s e s s a d d i t i o n a l t a x .

I t provided:
           " I n c a s e s of r e f u s a l o r n e g l e c t t o make s u c h
           r e t u r n , and i n c a s e s o f e r r o n e o u s , f a l s e , o r
           fraudulent returns, the s t a t e treasurer
           s h a l l , upon t h e d i s c o v e r y t h e r e o f a t any t i m e
           within t h r e e years a f t e r s a i d return is due,
           make a r e t u r n upon i n f o r m a t i o n o b t a i n e d a s
           p r o v i d e d f o r i n t h i s a c t , and t h e a s s e s s m e n t
           made by him s h a l l be p a i d by s u c h c o r p o r a t i o n
           i m m e d i a t e l y upon n o t i f i c a t i o n o f t h e amount
           of such a s s e s s m e n t     . . ."
           That      portion        of    the      Act     was     amended         five    times

b e t w e e n 1917 and 1963:

           I n 1923 t h e c o r p o r a t i o n t a x         s t a t u t e was    amended      in

Section       2,     Chapter      146,      Laws     of    1923,       to    substitute        the

S t a t e Board o f E q u a l i z a t i o n i n a l l i n s t a n c e s where r e f e r e n c e

had been made t o t h e s t a t e t r e a s u r e r .

           I n 1 9 3 3 a s e p a r a t e and d i f f e r e n t s t a t u t e was e n a c t e d

which g r a n t e d t o t h e Board o f E q u a l i z a t i o n t h e a u t h o r i t y a t

any t i m e     to    a s s e r t deficiency assessment of                     tax     where    no

r e t u r n was f i l e d :

           " I n t h e c a s e of a f a l s e o r f r a u d u l e n t r e t u r n
           w i t h i n t e n t t o evade t a x or of a f a i l u r e t o
           f i l e a r e t u r n t h e t a x may b e a s s e s s e d , o r a
           proceeding i n Court f o r t h e c o l l e c t i o n of
           s u c h t a x may be begun w i t h o u t a s s e s s m e n t a t
           any t i m e . "      S e c t i o n 9 , C h a p t e r 1 6 6 , Laws o f
           1933, c o d i f i e d a s s e c t i o n 2303.5, R.C.M.
           1935.

           I n 1945 t h e p e r i o d f o r a s s e s s i n g t h e a d d i t i o n a l t a x

was changed          from t h r e e t o f i v e y e a r s a l o n g w i t h some o t h e r

u n r e l a t e d amendments, C h a p t e r 2 0 9 , Laws o f 1 9 4 5 , c o d i f i e d a s

s e c t i o n 84-1505,        R.C.M.     1947:

           " A s s e s s m e n t o f Tax--Payment-Lien             of Tax. A l l
           a s s e s s m e n t s s h a l l be made by t h e s t a t e b o a r d
           o f e q u a l i z a t i o n , and t h e s e i e r a l c o r p o r a t i o n s
           s h a l l be n o t i f i e d o f t h e amounts f o r which
           t h e y a r e r e s p e c t i v e l y l i a b l e , on o r b e f o r e
           t h e f i r s t day of J u n e of each s u c c e s s i v e
           year.          Payment o f t h e t a x a s s e s s e d s h a l l be
           made by c o r p o r a t i o n s r e p o r t i n g on a c a l e n d a r
           y e a r b a s i s , on o r b e f o r e t h e f i f t e e n t h d a y o f
           June following t h e assessment of t h e tax.
           P a y m e n t o f s a i d t a x s h a l l b e made by
           c o r p o r a t i o n s o p e r a t i n g on a f i s c a l y e a r b a s i s
       on or before the fifteenth day of the sixth
       month    following    the   close   of   said
       corporation's fiscal year.      In cases of
       refusal or neglect to make such return, and
       in cases of erroneous, false, or fraudulent
       returns, the state board of equalization
       shall, upon the discovery thereof at any time
       within five (5) years after said return is
       due, make a return upon information obtained
       as provided for in this act, and the
       assessment made by the state board of
       equalization    shall    be  paid   by   such
       corporation immediately upon notification of
       the amount of such assessment . .  ."
       In 1960 this Court, in State v. King Colony Ranch
(1960), 137 Mont. 145, 350 P.2d 841, held that the 1945
statute, section 84-1505,   superseded   the   1933 enactment,
section 84-1513, in determining which time limitation the
state board would use in assessing taxes.      This Court did
not expressly mention that the 1933 statute was "repealed by
implication" or any other legal rationale on that point.
Not addressing the particulars of repeal, the Court said the
1945 enactment was later and, therefore, the later statute
applied.
       At the next legislative session, the 37th Legisla.tive
Assembly   in Chapter 102, Laws of 1961, reenacted section
84-1505, R.C.M.   1947, which placed a five-year    limitation
upon the Board's authority to assess deficiencies in all
instances and repealed all acts or parts of acts in conflict
therewith:
       "(1) Assessment of tax--payment--lien of tax.
       All assessments shall be made by the state
       board of equalization, and the several
       corporations shall be notified of the amounts
       for which they are respectively liable, on or
       before the first day of June of each
       successive year.       Payment of the tax
       assessed shall be made by corporations
       reporting on a calendar year basis, on or
       before the fifteenth day of June following
       the assessment of the tax. Payment of said
       tax shall be made by corporations operating
       on a fiscal year basis on or before the
           f i f t e e n t h day o f t h e s i x t h month f o l l o w i n g
           t h e c l o s e of s a i d c o r p o r a t i o n s ' s f i s c a l y e a r .
           I n c a s e s o f r e f u s a l o r n e g l e c t t o make s u c h
           r e t u r n , and i n c a s e s o f e r r o n e o u s , f a l s e , o r
           fraudulent returns,                        t h e s t a t e board of
           equalization              shall,            upon t h e d i s c o v e r y
           t h e r e o f a t any t i m e w i t h i n f i v e ( 5 ) y e a r s
           a f t e r s a i d r e t u r n i s d u e , make a r e t u r n upon
           information obtained a s provided f o r i n t h i s
           a c t , and t h e a s s e s s m e n t made by t h e s t a t e
           b o a r d of e q u a l i z a t i o n s h a l l be p a i d by s u c h
           c o r p o r a t i o n i m m e d i a t e l y upon n o t i f i c a t i o n o f
           t h e amount o f s u c h a s s e s s m e n t         . . ."
           In    1963          the    38th     Legislative          Assembly,       by    Chapter

186,     Laws       of    1963,       substantially           revised        the   Corporation

L i c e n s e Tax Act and made t h e c o r p o r a t i o n l i c e n s e t a x s e l f -

assessing.           The t a x p a y e r was r e q u i r e d t o a s s e s s t h e t a x           in

t h e f i r s t i n s t a n c e , w h e r e a s p r e v i o u s l y t h e s t a t e b o a r d had

d e t e r m i n e d t h e t a x i n t h e f i r s t i n s t a n c e b a s e d upon r e t u r n s .

Among      the      changes          made    by     the      1963    Legislature          was    the

r e v i s i o n of s e c t i o n 84-1505,           R.C.M.     1 9 4 7 , p r o v i d i n g t h a t no

longer        did        the    Department           have      the    authority           to    make

deficiency          assessments.               In    addition,        Section       2,    Chapter

186,     Laws     of      1963,       codified       as      section    84-1508.2,          R.C.M.

1 9 4 7 , provided t h a t a l l d e f i c i e n c y assessments f o r corpora-

t i o n l i c e n s e t a x p u r p o s e s were r e q u i r e d        t o be made w i t h i n

five years          from t h e d a t e         the    r e t u r n was     filed     "except       as

otherwise provided                   in   s e c t i o n 84-1513,"       R.C.M.      1947.        The

p a r t i a l t e x t provided:

           " ( 1 ) Except a s otherwise provided i n s e c t i o n
           84-1513, no d e f i c i e n c y s h a l l be a s s e s s e d o r
           c o l l e c t e d w i t h r e s p e c t t o t h e y e a r f o r which
           a r e t u r n is f i l e d u n l e s s t h e n o t i c e of
           a d d i t i o n a l t a x p r o p o s e d t o be a s s e s s e d i s
           m a i l e d w i t h i n f i v e ( 5 ) y e a r s from t h e d a t e
           t h e r e t u r n was f i l e d . "

           The i s s u e p r e s e n t e d h e r e i s w h e t h e r t h e 1 9 6 3 L e g i s l a -

ture,      in    adopting            Chapter      186,    Laws o f      1963,      intended       to

place     a     comprehensive five-year                   s t a t u t e of    l i m i t a t i o n s on
t h e Department's i n i t i a t i o n of d e f i c i e n c y a c t i o n s o r whether

i t i n t e n d e d t o impose a f i v e - y e a r                l i m i t o n l y on t h o s e c a s e s

w h e r e a r e t u r n had b e e n f i l e d and t o p l a c e no l i m i t on c a s e s

where t h e r e had been no f i l i n g a t a l l .

            Appellant           argues           that        the      amendment           to     section

84-1505        adopted          as        part     of       the     Laws       of     1945      did      not

impliedly          repeal       section          84-1513;           and,       therefore,        section

84-1513         was       in    full        force           and     effect          when       the     1963

L e g i s l a t u r e adopted         that       s e c t i o n by      reference.              Appellant

a r g u e s t h a t t h e o r i g i n a l 1 9 1 7 A c t was amended by t h e 1 9 3 3

A c t a n d , t h e r e f o r e , t h e 1 9 4 5 amendment t o t h e o r i g i n a l 1 9 1 7

Act d i d n o t r e p e a l t h e i n t e r m e d i a t e 1933 A c t or r e s t o r e t h e

repealed        and      superseded p r o v i s i o n s              of    the      1917 A c t .        Any

a t t e m p t t o r e s t o r e t h e 1 9 1 7 A c t by t h e 1 9 4 5 A c t was e r r o r .

            Appellant f u r t h e r argues t h a t t h i s Court e r r e d i n its

decision          in    State        v.    King        Colony        Ranch,         supra,      and      the

o p i n i o n s h o u l d be r e v e r s e d .         The 1 9 3 3 A c t i m p l i e d l y r e p e a l e d

t h e 1917 A c t ,        and t h e a t t e m p t t o amend t h e o r i g i n a l ( 1 9 1 7 )

A c t by t h e 1945 amendment was c o n t r a r y t o t h e law b e c a u s e o f

t h e i n t e r m e d i a t e 1933 A c t .

            A p p e l l a n t a r g u e s t h a t s e c t i o n 84-1513 was a d o p t e d by

reference          by    the     enactment             in    1963 o f          section      84-1508.2.

A p p e l l a n t c o n t e n d s t h a t s e c t i o n 84-1513             ( a r e p e a l e d a c t ) may

be     reenacted         by     reference.                  Appellant          argues      that        Great

Western       S u g a r Co.      v.       Mitchell           ( 1 9 4 6 ) , 119 Mont. 328,     174
P.2d 817,       allows       the       legislature to                 a d o p t by    reference a

repealed        act      if     there       is     a     showing          of   clear       legislative

intent.           The l e g i s l a t u r e      did not specifically express the

intent       to        revive    because,              appellant           points        out,     of     the

confusion          of     the     Kinq C o l o n y Ranch                  case.          According        to
appellant,          the       " i n t e n t " was      "obvious"--to                have one s t a t u t e

     f o r c o r p o r a t i o n s which f i l e and o n e f o r c o r p o r a t i o n s which

do n o t f i l e .

            Prior        to        1963,     under      the        provisions           of     the     former

s e c t i o n 84-1505,             t h e D e p a r t m e n t had t o a c t w i t h i n f i v e y e a r s

from t h e d a t e t h e r e t u r n was d u e t o c o l l e c t a d e f i c i e n c y .

The 1 9 6 3 amendment made a s i g n i f i c a n t c h a n g e p r o v i d i n g f o r

f i v e y e a r s from t h e d a t e t h e r e t u r n was f i l e d t o c o l l e c t a

deficiency.                Appellant            contends               from     1963     forward,           the

statute        of        limitations            will        not        begin       to    run      until       a

taxpayer a c t u a l l y f i l e s a t a x r e t u r n .                      The p e r i o d b e g i n s t o

run     o n l y when          the        taxpayer      takes           the      affirmative           act    of

filing the return.

            T h e r e was           o n l y one     s t a t u t e dealing with                 deficiency

a s s e s s m e n t s i n 1 9 6 3 , s e c t i o n 84-1508.2,                   R.C.M.        1 9 4 7 , and i t

applies to                    corporations.             The s t a t u t e p r o v i d e s f o r f i v e

years        from         the         time       the        return            is     filed        for       all

corporations,             and u n t i l        the     return           is a c t u a l l y     filed,       the

period does not begin t o run.

            Respondent a r g u e s t h a t t h i s C o u r t ,                     i n S t a t e v.     King

Colony       Ranch,           supra,       held      that         by    later       enacting          section

84-1505       i n 1 9 4 5 , t h e l e g i s l a t u r e had l i m i t e d t h e D e p a r t m e n t

of     Revenue           in        all     instances              including             the     nonfiling

situation           to    a    five-year           period          for       assessment.              Section

84-1505 c o n t r o l l e d , and s e c t i o n 84-1513 was n o t a n e f f e c t i v e

and v i a b l e p r o v i s i o n upon which t h e D e p a r t m e n t c o u l d r e l y .

T h i s , r e s p o n d e n t c o n t e n d s , i s c l e a r l y a h o l d i n g o f r e p e a l by

implication.                  The        holding       in     Kinq C o l o n y Ranch             could       be

based       only         upon        a     finding          and        holding       that       the     later

e n a c t m e n t was         so     inconsistent            as        to    impliedly         repeal       the
first.
            Respondent           also        argues           that       the      District          Court

correctly         held      that      section               84-1513      was       not     revived        or
r e e n a c t e d by r e f e r e n c e .         A p p e l l a n t ' s p o s i t i o n is t h a t mere
r e f e r e n c e r e e n a c t e d t h e r e p e a l e d s e c t i o n 84-1513.               However,
respondent         argues        there           is    a    distinct          difference          between
"incorporation             by    reference"                 and    "revival         by    reference."

What     the     Montana         legislature                did    in    1 9 6 3 was         to    assume
(incorrectly) that                section             84-1513       was s t i l l a v a l i d           and
existing         provision            and        could        thus       be      incorporated             by
reference.             This      is        far        different         from      the     legislature

e x p r e s s i n g an i n t e n t t o r e e n a c t a p r o v i s i o n ,            by r e f e r e n c e ,
which it knew had b e e n r e p e a l e d .
           T h e r e were i n t h e 1 9 6 3 A c t no e x p r e s s w o r d s and no
language of r e v i v a l or reenactment.                           I t seems c l e a r t h a t t h e

1963 l e g i s l a t o r s were o b l i v i o u s t o t h e f a c t t h a t t h i s C o ur t

had     concluded          that       the         1933       Act     had       been      repealed         or
superseded           by     the       1945            Act    and      believed           they       could

incorporate          t h a t A c t by r e f e r e n c e .               T h e r e was no v i s i b l e
a t t e m p t and, i n a l l p r o b a b i l i t y ,          no i n t e n t i o n t o r e v i v e t h e
1933 A c t because t h e q u e s t i o n a p p a r e n t l y never a r o s e .
            Finally,        r e s p o n d e n t c o n t e n d s t h e D i s t r i c t C o u r t was
c o r r e c t i n h o l d i n g t h a t s e c t i o n 84-1508.2                h a s no a p p l i c a t i o n

w h e r e a r e t u r n is f i l e d .            T h u s , t h i s c a s e i s c o n t r o l l e d by
t h e g e n e r a l s t a t u t e o f l i m i t a t i o n s , s e c t i o n 27-2-211,              MCA.

           A p p e l l a n t ' s a r g u m e n t t h a t p r i o r t o 1 9 6 3 i t had f i v e
y e a r s i n which t o a s s e s s i n t h i s c a s e t h e n o n f i l i n g r e t u r n
and t h a t t h e 1 9 6 3 amendment removed                             that     l i m i t a t i o n would
bring i n t o play the general s t a t u t e of l i m i t a t i o n s .
            S e c t i o n 25-1-102,               MCA       ( f o r m e r l y s e c t i o n 93-2401,
R.C.M.       1 9 4 7 ) , p r o v i d e s t h a t c i v i l a c t i o n s m u s t be commenced

within the periods prescribed in the s t a t u t e s of l i m i t a t i o n s

a f t e r t h e c a u s e of a c t i o n s h a l l h a v e a c c r u e d e x c e p t where i n

special         cases       a    different            limitation             is prescribed        by

statute.           T h i s same s e c t i o n d e s c r i b e s t h e t e r m " a c t i o n "     as

including          "a    special           proceeding       of    a     c i v i l nature."       The

action        of      appellant            in   asserting             liability       against       a

taxpayer         by      way     of    deficiency           assessment            constitutes      "a

s p e c i a l p ro c e e d i n g of a c i v i l n a t u r e . "

             S e c t i o n 27-2-211(c),           MCA,     p r o v i d e s a two-year        statute

of     limitations          for       "a    liability         created        by    statute     other

than a penalty or f o r f e i t u r e . "

             S e c t i o n 27-2-103,            MCA      ( f o r m e r l y s e c t i o n 93-2615,

R.C.M.       1 9 4 7 ) , p r o v i d e s t h a t t h e s t a t u t e s of l i m i t a t i o n s a r e

a p p l i c a b l e t o t h e S t a t e o f Montana.             Respondent contends t h e

Montana        corporation            license       tax     is a l i a b i l i t y        imposed by

s t a t u t e and, i n t h e absence of a s p e c i a l g r a n t of a u t h o r i t y

p u r s u a n t t o s e c t i o n 25-1-102,            MCA,      t o t h e S t a t e o f Montana

g r a n t i n g a longer period of l i m i t a t i o n ,                 the generic statute

of l i m i t a t i o n s , which i s two y e a r s , would a p p l y .

             Two c a s e s o f t h i s C o u r t c o n t r o l o u r d e c i s i o n i n t h i s

case:        S t a t e v . King Colony Ranch ( 1 9 6 0 ) , 1 3 7 Mont. 1 4 5 , 350
P.2d 841,      and G r e a t W e s t e r n S u g a r Co.            v.    Mitchell       (1946),

1 1 9 Mont. 328,       174 P . 2 d      817.        I n G r e a t W e s t e r n S u q a r Co.

t h i s C o u r t c o n s i d e r e d a c o r p o r a t i o n l i c e n s e f e e , p a i d under

p r o t e s t by t h e s u g a r company.                The company f i l e d i t s p a p e r s

of     incorporation with                  t h e S e c r e t a r y of     State      in    1916 and

paid     a    fee for          f i l i n g thereof        a s p r e s c r i b e d by S e c t i o n 1,

Chapter 37,             Laws o f      1915.        The f e e u n d e r        t h e 1915 A c t was

b a s e d on t h e p r o p o r t i o n o f t h e f o r e i g n c o r p o r a t i o n ' s c a p i t a l
stock      represented             by     its    property         and     business           in     this

state.             In     1923     the        legislature         enacted       Chapter            132.

Section        4    of     that     Act       doubled     the     fee     and    repealed             all

conflicting              acts.       This       Act     was    reenacted        by      a       statute

p a s s e d by t h e 1 9 2 5 L e g i s l a t u r e t o p r o v i d e t h a t t h e f e e was

t o be c a l c u l a t e d on t h e " a u t h o r i z e d c a p i t a l s t o c k " i n s t e a d

o f on t h e " i s s u e d c a p i t a l s t o c k . "        T h i s C o u r t found t h a t t h e

Act,     in    basing         the       fee    upon     authorized        capital           stock,      a

l a r g e p o r t i o n o f which r e m a i n e d u n i s s u e d , o f f e n d e d b o t h t h e

commerce           and     due      process       clauses        of      the    United          States

C o n s t i t u t i o n and was i n v a l i d .

           The C o u r t f u r t h e r f o u n d t h a t where t h e l e g i s l a t u r e i n

e n a c t i n g a new s t a t u t e t o t a k e t h e p l a c e o f t h e f o r m e r o n e ,

related t o a given s u b j e c t , intended t o continue t h e policy

t h e r e t o f o r e pursued,          where    the     new A c t would         supplant the

f o r m e r one o n l y i n c a s e t h e new A c t s h o u l d become o p e r a t i v e ,

and    where        such      new A c t        is declared         unconstitutional,                  the

repealing clause therein contained f a l l s with it.                                        The new

Act    must        be     deemed     as       though    never      enacted,        and       the      one

sought        to    be     repealed       remains        in     full     force      and         effect,

c i t i n g Chicago, M . ,          S t . P.     & P.    R.    Co. v .    Harmon ( 1 9 3 1 ) , 89
Mont. 1, 295 P . 762, 764.

           G r e a t W e s t e r n S u g a r Co.        went      on     to    hold         that      the

l e g i s l a t u r e c o u l d a d o p t a s t a t u t e by r e f e r e n c e .         Gustafson

v.    Hammond           Irrigation D i s t .          ( 1 9 3 0 ) , 87 Mont. 217,         287 P.
640.        Considering             whether       the     legislature           could        adopt      a

repealed           act,    a q u e s t i o n w h i c h was n o t b e f o r e t h e C o u r t ,         it

s a i d : " I f we assume t h a t t h i s may be d o n e ( s e e 59 C . J .                        618),

before        it        may   be    accomplished              there      must      be       a     clear

l e g i s l a t i v e i n t e n t t o do s o .         ( 5 0 Am.Jur.      574 n .     12)          There
i s no l a n g u a g e i n C h a p t e r 1 6 9 [Laws o f 19311 t h a t i n d i c a t e s
any s u c h l e g i s l a t i v e i n t e n t . "         G r e a t Western Sugar Co.,                    174
P.2d a t 8 2 1 .

           Appellant          i n c o r r e c t l y r e l i e s on G r e a t W e s t e r n S u g a r
- for
Co.             the    proposition             that          a    repealed         statute          may    be
r e v i v e d by r e f e r e n c e .        That case,            a s noted above,              did not
d e c i d e t h a t i s s u e , a s i t was n o t b e f o r e t h e C o u r t .                     I t held

that,      if     it     could         be    done,           there      had        to   be      a     clear
l e q i s l a t i v e i n t e n t t o do s o .           While         appellant        argues         that

there      was     a    clear          legislative               intent    to       revive          section
84-1513,         R.C.M.,       1947,         we    hold          that     because         of    no     such
e x p r e s s i o n i n t h e A c t s e c t i o n 84-1513 was n o t r e v i v e d .
           The      next     case        for      consideration               is    S t a t e v.       King
C o l o n y Ranch,       supra,        decided          i n 1960, which b r o u g h t                 about
the     legislative          enactment             of    Chapter          186,      Laws       of     1963.
That     case      called        for        this        Court      to     interpret            what       the

l e g i s l a t u r e had d o n e i n 1 9 3 3 and 1 9 4 5 .               This Court held with
r e s p e c t t o a l l t a x p a y e r s t h a t t h e D e p a r t m e n t o f Revenue had
five years          from t h e d u e d a t e o f                  the return,           i n which          to
a s s e r t a d e f i c i e n c y judgment.
           This        was     the       state          of       the    law        when        the     1963

l e g i s l a t u r e e n a c t e d C h a p t e r 1 8 6 , Laws o f 1 9 6 3 , s e e m i n g l y i n
t o t a l i g n o r a n c e o f t h e s t a t e o f t h e l a w i t had c r e a t e d by
i t s 1 9 3 3 and 1 9 4 5 e n a c t m e n t s .              The D i s t r i c t C o u r t comments
i n i t s memorandum:
           " T h e r e w e r e i n t h e 1 9 6 3 A c t no e x p r e s s w o r d s
           and no l a n g u a g e o f r e v i v a l o r r e e n a c t m e n t .
           I t seems p e r f e c t l y c l e a r t h a t t h e 1963
           l e g i s l a t o r s were o b l i v i o u s t o t h e f a c t o u r
           Supreme C o u r t had c o n c l u d e d t h a t t h e 1 9 3 3 A c t
           had been r e p e a l e d o r s u p e r s e d e d by t h e 1 9 4 5
           A c t and b e l i e v e d t h e y c o u l d i n c o r p o r a t e t h a t
           A c t by r e f e r e n c e .         T h e r e was no v i s i b l e
           a t t e m p t a n d , i n a l l p r o b a b i l i t y , no i n t e n t i o n
           t o r e v i v e t h e 1933 A c t because t h e q u e s t i o n
           apparently never arose."
           I n view o f t h e f a c t t h e r e is no e x p r e s s i n t e n t t h a t
the l e g i s l a t u r e intended t o reverse or reenact t h e s t a t u t e
i n t h e 1 9 6 3 A c t , w e h o l d t h e e x c e p t i o n t h e r e i n s e t f o r t h is
unenforceable.             State      v.    King     Colony      Ranch,       supra.        We

f u r t h e r h o l d t h a t s e c t i o n 27-2-211,    MCA, t h e g e n e r a l s t a t u t e
of   l i m i t a t i o n s on a l i a b i l i t y c r e a t e d by s t a t u t e ,    is t h e

c o n t r o l l i n g s t a t u t e i n t h i s case a n d t h a t a p p e l l a n t c a n n o t
enforce t h e t a x s t a t u t e anytime t h e r e a f t e r      .
           The judgment is a f f i r m e d .




                                                        Justice




We concur: